         Case 1:18-cv-03698-LGS-GWG Document 418 Filed 08/10/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 TOWAKI KOMATSU,                                              :
                                              Plaintiff,      :
                                                              :   18 Civ. 3698 (LGS)
                            -against-                         :
                                                              :        ORDER
 THE CITY OF NEW YORK,                                        :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

            WHEREAS on July 29, 2020, Plaintiff filed a letter (ECF 410) 1 seeking reconsideration

of this Court’s orders issued on March, 1, 2019, denying Plaintiff’s motion to amend the

complaint (ECF 118) (“March Order”), and on September 30, 2019, granting in part Defendants’

motion to dismiss (ECF 239) (“September Order”).

            WHEREAS on August 6, 2020, Plaintiff filed a letter (ECF 416) again requesting

reconsideration of the September Order.

            WHEREAS, “[a] motion for reconsideration should be granted only when the [movant]

identifies an intervening change of controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc.

v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013) (quoting Virgin Atlantic Airways, Ltd.

v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)) (internal quotation marks omitted).

The standard for granting a motion for reconsideration is “strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the

court overlooked.” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.

2012) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)) (internal


1
    Plaintiff filed a duplicative letter at ECF 411.
       Case 1:18-cv-03698-LGS-GWG Document 418 Filed 08/10/20 Page 2 of 4




quotation marks omitted). A notice of motion for reconsideration must be served within fourteen

days after the Court’s determination of the original motion. See Local Civil Rule 6.3.

        WHEREAS, on August 4, 2020, Plaintiff filed a letter objecting to Judge Gorenstein’s

July 28, 2020 Order (ECF 405) denying Plaintiff’s motion to file an amended complaint. ECF

415.

        WHEREAS, for objections to a Magistrate Judge’s ruling on nondispositive matters,

district courts must “modify or set aside any part of the order that is clearly erroneous or is

contrary to law.” Fed. R. Civ. P. 72(a); accord 28 U.S.C. § 636(b)(1)(A). Motions to amend a

complaint are nondispositive. See Fielding v. Tollaksen, 510 F.3d 175, 178 (2d Cir. 2007). “A

finding is ‘clearly erroneous’ when, although there is evidence to support it, the reviewing court

on the entire evidence is left with the definite and firm conviction that a mistake has been

committed.” Wu Lin v. Lynch, 813 F.3d 122, 126 (2d Cir. 2016) (quoting United States v. U.S.

Gypsum Co., 333 U.S. 364, 395 (1948)). A ruling is contrary to law if it “fails to apply or

misapplies relevant statutes, case law or rules of procedure.” Winfield v. City of New York, No.

15 Civ. 5236, 2017 WL 5054727, at *2 (S.D.N.Y. Nov. 2, 2017) (internal citation omitted). “It

is well-settled that a magistrate judge’s resolution of a nondispositive matter should be afforded

substantial deference and may be overturned only if found to have been an abuse of discretion.”

Xie, 2018 WL 501605, at *1 (internal citation omitted). It is hereby

        ORDERED that the motions for reconsideration of the March Order and the September

Order are DENIED. These motions are untimely, and on that basis alone the applications are

denied. A motion for reconsideration must be filed within fourteen days after the Court’s

determination of the original motion. See Local Civil Rule 6.3. A separate basis for denial is

that the arguments that the orders “were not in [Plaintiff’s] interests,” “had no basis in law nor
      Case 1:18-cv-03698-LGS-GWG Document 418 Filed 08/10/20 Page 3 of 4




fact,” see ECF 410, and must construe Plaintiff’s legal arguments in their strongest form, see

ECF 416, are not a basis for reconsideration as they do not identify an intervening change of

controlling law, new evidence, or the need to correct a clear error or prevent manifest injustice.

It is further

        ORDERED that Plaintiff’s objection to Judge Gorenstein’s July 28, 2020 Order (ECF

405) is OVERRULED. Judge Gorenstein granted Plaintiff four extensions of time from the

initial due date of March 16, 2020 — until May 1, May 27, June 17 and July 20 — to file a Third

Amended Complaint that complies with the Federal Rules of Civil Procedure, which Plaintiff

failed to do. See ECF 320, 339, 344, 345, 346, 347, 371, 378, 405. The final extension stated

that “[t]here will be no further extensions of this deadline.” See ECF 378.

        On July 21, 2020, Plaintiff filed a second motion to amend stating that he had submitted

“…6 completely finished pleadings….” See ECF 399 at 8. Judge Gorenstein denied the motion

to amend on the ground that Plaintiff had failed to comply with Federal Rules of Civil Procedure

8 and 10, and the Court’s orders. Specifically, the proposed submission was not “a short and

plain statement of the claim” and was not in compliance with the format outlined by multiple

Court orders. This ruling is not clearly erroneous or contrary to law, and accordingly, is not an

abuse of discretion. See Fed. R. Civ. P. 72(a). See generally Ruotolo v. City of New York, 514

F.3d 184, 191 (2d Cir. 2008) (noting that leave to amend may be properly denied for “repeated

failures to cure deficiencies by amendments previously allowed”); accord Rattray v. City of New

York, 2020 WL 404979 at *6 (S.D.N.Y. 2020). Plaintiff’s request for equitable tolling of the

deadline to file a Third Amended Complaint, see ECF 410, accordingly is DENIED as moot.

        In a recent letter (ECF 415), Plaintiff also asserts that Judge Gorenstein and the

undersigned have engaged in “repeated acts of judicial misconduct” and requests reassignment of
      Case 1:18-cv-03698-LGS-GWG Document 418 Filed 08/10/20 Page 4 of 4




this case. Plaintiff’s letter is construed as a motion to recuse, as litigants have no right to seek

reassignment. See Southern District of New York’s Rules for the Division of Business Among

District Judges (“These rules are adopted for the internal management of the case load of the

court and shall not be deemed to vest any rights in litigants….”). This motion is DENIED as it

makes no colorable allegations of any basis for recusal.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.


Dated: August 10, 2020
       New York, New York
